Title: To James Madison from Isaac Cox Barnet, 20 March 1801 (Abstract)
From: Barnet, Isaac Cox
To: Madison, James


20 March 1801, Bordeaux. Encloses correspondence of his agent M. Pelletreau at Rochefort on sailors tried and sentenced there to twenty-four years in chains; adds copies of protests and his letter to naval minister on the subject and reply. Unlike ships of other nations, American vessels neither come to consular office on arrival, deposit ship’s papers there, nor report clearance on departure. American crew of brig under Swedish flag has arrived from Guadeloupe. Under present circumstances, Barnet is convinced vessel will sail to West Indies under U.S. colors. Arrival and departure of vessels without regard to their consul is unique to Americans. Encloses copy of his letter to commissary general of police on this matter. Claims counterfeit ship’s papers are being sold in Jersey and Guernsey for $16 a set. Recommends that description and signature of every alien naturalized be inserted in records. Ship Diana of Baltimore from Norfolk has arrived at Bayonne in distress and sold its cargo. Schooner Betty, lately under Danish colors, put in at Bordeaux from Plymouth. Reports insanity hearing for Earl Loring of Cumberland County, Massachusetts; encloses accounts of his disbursements for care of same [not found]. Mayor of Bordeaux wrote him [not found] to have his commission recorded to get tax exemption, but without exequatur (and having already paid taxes), Barnet could not comply. Reports neutral trade at Bordeaux is entirely at a standstill except for U.S. ships. News of nonratification of convention has created reaction. Trial of U.S. vessels in prize councils is still suspended. Has received no letter from State Department since those of 31 Mar. and 1 Apr. 1800. Repeats request for indemnity in his letter of 25 Sept. 1800, based on five years’ service.
  

   
   RC and enclosures (DNA: RG 59, CD, Bordeaux, vol. 1). RC 14 pp. Numbered enclosures, partly in French, include several protests from ship captains whose vessels were cleared for voyages to Europe. Barnet suspected their papers gave false destinations or involved graver offenses.



   
   A full transcription of this document has been added to the digital edition.

